DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 


Claims 15 - 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (from IDS; 2008 Nucl. Med. Biol. 35: 365-375; “Edwards”) in view of Storey et al. (from IDS; US 2005/0063902 A1; “Storey”) and Arbo et al. (from IDS; WO2006/036071A2; "Arbo").
Edwards teaches a non-radioactive kit for the preparation of a 99mTc-NC100692 (applicant’s’99mTc-maraciclatide’) radiopharmaceutical composition (Abstract: p 366 under section 2.1.1; and Table 1).  The kit is single vial of the following lyophilized components: NC100692 (44 nmol = 75 g); and “a number of excipients including buffer, Sn2+ reducing agent, and methylene diphosphonic acid” (Abstract; p 366 under section 2.1.1; and Table 1).  The excipients facilitate radiolabeling of the NC100692 following reconstitution (p 366 under section 2.1.1).  Edwards also teaches the preparation of a 99mTc-NC100667 radiopharmaceutical composition to serve as a negative control for NC100692, wherein the preparation includes adding the excipients 12 g stannous chloride dihydrate, 90 g methylene diphosphonic acid, 1134 g sodium bicarbonate (applicant’s ‘sodium hydrogen carbonate’), and 1590 g sodium carbonate to a solution of NC100667 to facilitate the labeling reaction (p 367 under section 2.1.3).  NC100692 is a cyclic peptide, wherein the -amino group of the lysine residue serves as an attachment point for the technetium chelator and the C-terminal end modified with a short polyethylene glycol unit (p 365, right col; and Fig. 1).
Although Edwards teaches a non-radioactive kit containing NC100692 and “a number of excipients”, Edwards does not explicitly exemplify that the excipients further include para-aminobenzoic acid sodium salt, sodium hydrogen carbonate, and sodium carbonate, as required by the claims. 
99mTc-labeled peptide, wherein the kit of excipients is pH 9.2 and contains stannous chloride dehydrate (16 g), methylene diphosphonic acid (25 g), sodium hydrogen carbonate (4500 g), sodium carbonate (600 g), and sodium para-aminobenzoate (200 g) (applicant’s ‘para-aminobenzoic acid sodium salt’) (p 22, last ¶).  An exemplified reconstituted kit contains 100 g of peptide (p 22, last ¶).
Storey teaches an improved stabilizer for radiopharmaceuticals that inhibits impurities from being produced from two kinds of decomposition mechanisms (Abstract; ¶ 0005, 0015, 0017, and 0018-0025).  Non-radioactive kits for the preparation of radiopharmaceuticals, especially 99mTc radiopharmaceuticals, may suffer from two types of instability: (i) shelf-life instability of the non-radioactive composition over time; and (ii) instability of the radiopharmaceutical post-formation (¶ 0002-0004).  Para-aminobenzoic acid and salts thereof, such as sodium 4-aminobenzoate (applicant’s ‘para-aminobenzoic acid sodium salt’), are known useful stabilizers for technetium non-radioactive kits, including kits for the preparation of 99mTc-complexes of diphosphonic acids (¶ 0005, 0017, and 0018-0025).  However, Storey exemplifies the combination of sodium 4-aminobenzoate and methylene diphosphonic acid as an improved stabilizer (¶ 0002-0005, 0015-0017, and 0018-0029).  Storey teaches that the amount methylene diphosphonic acid depends on the amount of the reducing Sn2+ in the kit (¶ 0034).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the five excipients of Arbo as the “number of excipients” in the kit of Edwards.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the five excipients are a known grouping of excipients designed to provide generic radiolabeling conditions for amine based chelates, as taught by Arbo, and NC100692 is an amino-containing cyclic peptide, as taught by Edwards.  Further, the combination of sodium 4-aminobenzoate and methylene 
Regarding the particular amounts of excipients, it would have been obvious to use the sodium hydrogen carbonate (4500 g), sodium carbonate (600 g), and sodium para-aminobenzoate (200 g) in the amounts taught by Arbo as these amounts are known amounts designed to provide generic radiolabeling conditions for amine based chelates.  The kit of Edwards already contains stannous chloride dehydrate (12 g) and methylene diphosphonic acid (90 g), but the kit of Arbo contains slightly modified amounts of stannous chloride dehydrate (16 g) and methylene diphosphonic acid (25 g), and the amount methylene diphosphonic acid depends on the amount of the reducing Sn2+ in the kit, as noted by Storey.  Thus, the amount of stannous chloride dehydrate and methylene diphosphonic acid in the kit of Edwards is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each of stannous chloride dehydrate and methylene diphosphonic acid in the kit of Edwards.  As noted in Storey, the amount methylene diphosphonic acid depends on the amount of the reducing Sn2+ in the kit, and the methylene diphosphonic acid is part of an improved stabilizer.  Thus one of ordinary skill would adjust the amount of stannous chloride dehydrate to within known amounts of 12-16 g (applicant’s ‘approximately’ 17.8 mg, absent a definition of the word ‘approximately’ in the specification as filed), and methylene diphosphonic acid to within known amounts of 25-90 g, to achieve the desired result of stabilization of the components of the kit.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of stannous chloride dehydrate and methylene diphosphonic acid amounts in the kit of Edwards would have been 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15 - 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,758,635 B2 (“US’635”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 - 26 of the instant application are generic to all that is recited in claim 1 of US’635.  That is, claim 1 of US’635 falls entirely within the scope of claims 15 - 26 or, in other 99mTc -maraciclatide radiopharmaceutical composition, said kit consisting of the following components: (a) maraciclatide in an amount of approximately 75 g; (b) para-aminobenzoic acid sodium salt in an amount of approximately 200 g; (c) stannous chloride dihydrate in an amount of approximately 17.8 g; (d) methylene diphosphonic acid in an amount of approximately 90 g; and (e) sodium hydrogen carbonate in an amount of approximately 1800 g, and anhydrous sodium carbonate in an amount of approximately 630 g, as a buffer; wherein all the components of said kit are lyophilized and stored in a single container.

Potential Allowable Subject Matter

Claim 26 appears to be free of the prior art.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618